Case 2:18-cv-02133-MWF-MRW Document 75-2 Filed 11/14/19 Page 1 of 2 Page ID #:1261




                               EXHIBIT B
  Case 2:18-cv-02133-MWF-MRW Document 75-2 Filed 11/14/19 Page 2 of 2 Page ID #:1262


Michael Bowse

From:                              ca9_ecfnoticing@ca9.uscourts.gov
Sent:                              Thursday, November 14, 2019 9:47 AM
To:                                Michael Bowse
Subject:                           19-55763 Adam Perzow v. Moshe Hogeg, et al "Streamlined Request Approved
                                   (Opening + Answering Briefs)"


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                   United States Court of Appeals for the Ninth Circuit

Notice of Docket Activity

The following transaction was entered on 11/14/2019 at 9:47:05 AM PST and filed on 11/14/2019

Case Name:   Adam Perzow v. Moshe Hogeg, et al
Case Number: 19-55763




Docket Text:
Streamlined request [11] by Appellant Adam Perzow to extend time to file the brief is approved. Amended briefing
schedule: Appellant Adam Perzow opening brief due 12/16/2019. Appellees Joseph Chen, Does, Moshe Hogeg and
Kenges Rakishev answering brief due 01/15/2020. The optional reply brief is due 21 days from the date of service of
the answering brief. [11498682] (JN)

Notice will be electronically mailed to:

Mr. Michael A. Bowse, Attorney
Rita M. Haeusler, Attorney




                                                             1
